internal_revenue_service index no number release date date cc dom p si - plr-104903-99 x a b d1 year dear this responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 of year the shareholders of x are a and b the minutes of the first meeting of the board_of directors of x reflect the shareholders’ intent to have x treated as an s_corporation for x’s first taxable_year year furthermore x’s form ss-4 application_for employer_identification_number reflects that it was the intent of the shareholders of x to have x treated as an s_corporation a as x's president represents that x relied on its attorney to prepare the necessary documents for purposes of obtaining s_corporation status however the service has no record of a form_2553 election by a small_business_corporation for x sec_1362 of the code provides that if-- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s first taxable_year year accordingly provided that x makes an election to be an s_corporation by filing a form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 except as specifically ruled upon above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provisions of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours branch office of the assistant chief_counsel passthroughs and special industries h grace kim assistant to the chief enclosures copy of this letter copy for sec_6110 purposes
